Citation Nr: 1521006	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-38 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in White City, Oregon


THE ISSUES

1.  Entitlement to payment of or reimbursement for expenses resulting from ambulance transportation service provided by the City of Ashland on April 11, 2014.

2.  Entitlement to payment of or reimbursement for expenses resulting from inpatient hospital treatment provided at Southern Oregon Hospitalists during the period April 17-19, 2014.  

3.  Entitlement to payment of or reimbursement for expenses resulting from medical treatment provided by unauthorized medical treatment rendered to the Veteran by Southern Oregon Cardiology during the period April 17-19, 2014.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions issued by the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon that denied claims by multiple providers for services provided to the Veteran.  The original claims were filed by the medical providers; the appeal has been pursued by the Veteran as appellant.

The issue of entitlement to payment of or reimbursement for expenses resulting from medical treatment provided by unauthorized medical treatment rendered to the Veteran by Southern Oregon Cardiology during the period April 17-19, 2014, is addressed in the Remand portion of the Decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran has informed the Board that ambulance charges by City of Ashland were paid by commercial insurance and should not have been included in his appeal.

3.  Treatment provided by Southern Oregon Hospitalists during the period April 17, 2014, through April 19, 2014, was not authorized by VA and represents inpatient charges that were covered under and partially paid by Medicare Part A.



CONCLUSIONS OF LAW

1.  The requirements for dismissal of the appeal on the issue of payment of or reimbursement for expenses resulting from ambulance transportation service provided by the City of Ashland on April 11, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The requirements to establish entitlement to payment of or reimbursement for expenses resulting from unauthorized medical treatment rendered by Southern Oregon Hospitalists during the period April 11, 2014, through April 19, 2014,  have not been met.   38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, when the Agency of Original Jurisdiction (AOJ) readjudicated the claim in October 2014 the Veteran was concurrently provided VCAA notice, and he had ample opportunity to respond before the file was forwarded to the Board for appellate review.

The Veteran has been adequately apprised of the processes in regard to his appeal, and of the needed medical records - in this case, the records from non-VA providers documenting the medical treatment for which payment or reimbursement is claimed - have been obtained.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence.  The Veteran was advised of his entitlement to a hearing before the Board but declined.

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In his Substantive Appeal, received in November 2014, the Veteran informed the Board that ambulance services rendered by the City of Ashland should not have been forwarded on appeal since these charges were covered under a commercial insurance policy that had since taken care of the bill.  The Board construes the document as a request by the Veteran to withdraw this issue from his appeal.
   
Whereas the Veteran has withdrawn his appeal on this issue there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Applicable Laws and Regulations

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise    or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion.

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for  use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).

Payment of or reimbursement for emergency treatment under the Millenium  Bill Act shall be the lesser of the amount for which the Veteran is personally liable or 70 percent of the amount under the applicable Medicare fee schedule for such treatment.  38 C.F.R. § 17.1005(a).  

Effective from February 1, 2010, Congress has significantly amended 38 U.S.C.A. § 1725.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer.  See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

Effective May 21, 2012, VA amended its regulations to be consistent with the Statute cited above.  The amended Regulation specifies that if the claimant has contractual or legal recourse against a third-party payer, then VA becomes the secondary payer, but will not reimburse a claimant for deductible, copayment        or similar amount the veteran owes the third party.  See amended 38 C.F.R. § 17.1005(e) and (f).  


Evidence and Analysis

The Board notes at the outset that the Veteran has no service-connected disabilities.  Accordingly, payment or reimbursement under 38 U.S.C.A. § 1728 is not available, and the claim must be considered under the provisions of 38 U.S.C.A. § 1728 (Millenium Bill Act).

Chronologically, the Veteran was transferred from Ashland Community Hospital to Rogue River Medical Center (RRMC), an entity of Southern Oregon Hospitalists, on April 11, 2014.  See RRMC Hospitalist Progress Note dated April 18, 2014.  VA apparently paid hospital charges until April 17, 2014, at which point the Veteran was deemed by VA to be stable and capable of transfer to a VA facility; see White City VA Medical Center (VAMC) chronology notes dated February 2, 2015.  The Veteran continued to receive inpatient treatment at RRMC during the period from April 17-19, 2014, and these dates of service (DOS) are the subject of the appeal before the Board.

The bill submitted to VA by Southern Oregon Hospitalists requests payment for    the following charges: $179.09 for April 17; $125.96 for April 18; and $218.51 for April 19.  The bill is clearly characterized as "RRMC Inpatient."  

The AOJ notified Southern Oregon Hospitalists by letter in June 2014 that payment for DOS April 17-19, 2014 was denied based on a determination that these DOS were greater than the date of stability.  The provider did not appeal.  However, the Veteran appealed the denial on his own behalf, and the AOJ issued a Statement of the Case (SOC) stating that the claim was denied because the Veteran was shown to have coverage under Medicare Part A.

In his Substantive Appeal, received in November 2014, the Veteran asserted that Medicare Part A had paid 80 percent of his inpatient charges and that he had paid the remaining 20 percent.  He also argued that he did not have Medicare Part B and was thus not insured for any outpatient charges.  Finally, he argued that no VA medical facility was reasonably available to which he could have transferred.

Review of the file shows that the claimed charges from RRMC/Southern Oregon Hospitalists consist exclusively of inpatient charges, which have been paid in     part (apparently to the full amount under the applicable Medicare fee schedule)    by Medicare Part A.  The amounts billed to VA by RRMC/Southern Oregon Hospitalists for DOS  April 17-19 appear to be patient co-pay or deductible,    which cannot be reimbursed under the Millenium Bill Act; see 38 C.F.R. § 17.1005(f).

Whereas the Veteran is shown to have health insurance coverage that paid the claim wholly or in part, one of the elements required for payment or reimbursement under the Millenium Bill Act is not shown.  The question of whether the Veteran was      or was not stable for transfer to VA, or whether VA facilities were reasonably available, is accordingly moot.  The fact that the Veteran does not have Medicare Part B coverage is irrelevant, since there are no outpatient charges in the claim.  

Based on the evidence and analysis above the Board finds the criteria for payment of or reimbursement for expenses resulting from inpatient hospital treatment provided at Southern Oregon Hospitalists during the period April 17-19, 2014,      are not met.  Accordingly the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The appeal seeking payment of or reimbursement for expenses resulting from ambulance transportation service provided by the City of Ashland on April 11, 2014, is dismissed.

Payment of or reimbursement for expenses resulting from inpatient hospital treatment provided at Southern Oregon Hospitalists during the period April 17-19, 2014, is denied.


REMAND

The file before the Board does not contain a bill or claim from Southern Oregon Cardiology showing the claimed charges during the period April 17-19, 2014.      The Board is accordingly unable to determine whether any of these charges        were covered by Medicare Part A and/or paid wholly or in part by that insurance.  Therefore, the case must be remanded to the AOJ in order to obtain the relevant billing documents and associate those documents with the record.  

The claim was originally denied based on a contemporaneous determination by a VA clinician that the Veteran was stable for transfer to a VA facility on April 17, 2004; however, the file contains no supporting clinical rationale.  See White City VAMC chronology notes dated February 2, 2015.  In October 2014 the provider, Southern Oregon Cardiology, submitted a Notice of Disagreement on its own behalf to the AOJ presenting a clinical argument that the Veteran was not stable until April 19.  

The Board may not base a decision on its own unsubstantiated medical opinion, but rather may reach a medical conclusion only on the basis of independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  On remand, if the AOJ determines that the Veteran did not have insurance that serves as an impediment    to payment or reimbursement, the AOJ should also obtain an adequate medical opinion regarding whether the Veteran was in fact stable for transfer prior to April 19. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, and associate with the file,   the claim for payment submitted by Southern Oregon Cardiology for dates of service from April 17, 18 and 19, 2014, and should determine whether such charges were covered by Medicare Part A or other healthcare contract.

2.  If no applicable healthcare coverage is shown, the AOJ should submit the file to a VAMC physician qualified to determine the point at which the Veteran would have  been capable of being transferred to a VA hospital.  The physician should prepare a finding on this question and associate the finding with the file.  The physician should provide a clinical rationale for all conclusions reached.

3.  Then, readjudicate the issue on appeal.  If the benefit sought by the Veteran is not granted, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and provide them an appropriate period in which to respond before the file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


